Citation Nr: 0638487	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  96-50 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel






INTRODUCTION

The veteran served on active duty from February 1942 to 
September 1945.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in St. 
Petersburg, Florida, which denied service connection for 
hypertension on a direct basis.  This case was previously 
before the Board and in July 1998, it was remanded to the RO 
for further development, along with other issues including a 
claim for entitlement to service connection for PTSD.  While 
the matter was in remand status, the RO granted service 
connection for PTSD in an April 1999 rating decision.  

In a written statement and a representative statement both 
submitted in October 2000, the veteran alleged entitlement to 
hypertension as secondary to the service-connected PTSD.  The 
Board remanded this matter a second time in December 2000 for 
further development of the secondary service connection 
issue.  Following this development the matter was returned to 
the Board, which in September 2004 remanded the matter again 
to the RO for further development, finding that the 
development conducted up to that point to be inadequate.  
Other matters on appeal at the time were disposed of by the 
Board.  

The Board remanded this matter again in October 2005, after 
determining that development undertaken by the RO was still 
inadequate and in noncompliance with the previous remand 
directives.  The case has since been returned to the Board 
for appellate review.

The veteran submitted a claim for entitlement to increased 
ratings for PTSD, for hearing loss and for entitlement to a 
total disability rating based on individual unemployability 
in March 2006.  Along with this claim, he submitted medical 
evidence that pertains to this new claim and not to the 
current appeal.  Thus a waiver of review of this evidence 
from the agency of original jurisdiction is not necessary.  
See 38 C.F.R. § 20.1304 (2006).  This claim has not been 
addressed by the RO and is referred to the RO for further 
consideration.

The veteran's representative obtained some medical treatises 
from online sources and sent them along with an October 2006 
written brief presentation before the Board.  The brief 
referenced these treatises, and it is clear from this brief 
that the representatives intentions were that these documents 
be reviewed by the Board as supporting documents for the 
arguments made in its brief.  Thus there is no need to obtain 
a waiver of review of these documents from the agency of 
original jurisdiction, as they were not intended for review 
by the RO.  


FINDING OF FACT

The competent medical evidence reflects that it is less than 
likely that the veteran's hypertension is related to service 
or to his service-connected PTSD or that any hypertension was 
manifested within one year of service discharge.


CONCLUSION OF LAW

Hypertension is not due to service-connected PTSD, or 
incurred in or aggravated by active military service, nor may 
it be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim on appeal was 
received August 1995.  After the January 1996 rating denied 
his claim, a duty to assist letter was sent by the RO in 
September 2004.  This letter provided notice of the 
provisions of the duty to assist as pertaining to entitlement 
to service connection, which included notice of the 
requirements to prevail on these types of claims, of his and 
VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  The 
duty to assist letters specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The November 2005 VA 
examinations provide an adequate medical opinion addressing 
the etiology of the claimed condition based on examination of 
the veteran and review of the claims file.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish the degree of 
disability and earlier effective dates for this matter.  
However, since service connection is being denied for this 
claim, the failure to send such a letter is harmless error.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. at 186-87; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  In order to establish service 
connection, a claimant must generally submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as a cardiovascular 
disorder, is manifest to a compensable degree within a year 
of discharge, there is a rebuttable presumption of service 
origin, absent affirmative evidence to the contrary, even if 
there is no evidence thereof during service.  38 U.S.C.A. §§ 
1101, 1112, 1113 1137; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, service connection may be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability, including on the basis of 
aggravation.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The veteran contends that he is entitled to service 
connection for hypertension, to include as secondary to 
service-connected PTSD.  He was awarded service connection 
for PTSD in an April 1999 rating decision.  

Service medical records reflect no evidence of hypertension.  
They do reflect that he was treated for shrapnel wounds 
received in battle in October 1944.  His blood pressure on 
discharge examination in September 1945 was 120/74.  

A November 1945 examination that addressed disabilities 
stemming from shrapnel wounds and ear complaints.  This 
examination made no findings regarding hypertension. 

The report of an April 1947 VA examination revealed the 
veteran's blood pressure to be 110/80.  A May 1947 VA 
examination revealed his blood pressure to be 110/78.  

An April 1995 private psychiatric examination noted the 
veteran to have a history of hypertension.  

The report of a November 1995 VA examination for PTSD 
reflected a medical history that included a history of 
hypertension.  No opinion was given as to causation.  

VA treatment records from 1995 through 1996 includes a 
November 1995 outpatient medical visit which included a past 
medical history significant for hypertension.  Cardiovascular 
examination revealed no history of cardiac disease.  The 
assessment was hypertension.  

A July 1996 VA examination for PTSD included a medical 
history significant for hypertension said to have been 
diagnosed by his primary care doctor in November 1995.  

VA treatment records from 2000 through 2001 included 
treatment for PTSD and hypertension.  These records did not 
discuss the etiology of hypertension or any possible link 
between hypertension and PTSD.  

The report of a May 2001 VA examination including for 
hypertension revealed that the veteran had hypertension.  
There was no angina, history of myocardial infarction, 
transient ischemic attack, or cerebrovascular accident.  He 
had a normal thallium stress test in October 2000.  He had a 
metabolic (MET) level of 7 without any chest pain or 
electrocardiogram changes.  He took Atenolol and Trazadone.  
He sometimes walked 3/4 miles in 15 minutes and did not get 
shortness of breath with this activity.  He had no orthopnea, 
nocturnal dyspnea, pedal edema, palpitations, syncope or 
presyncopal episodes.  On physical examination, his blood 
pressure was 160/80, his pulse was 60 and he was diagnosed 
with hypertension.  

A May 2001 VA examination for PTSD addressed the severity of 
the veteran's PTSD symptoms.  Additionally, the examiner 
addressed the question as to the possible etiological 
connection of hypertension to PTSD.  The examiner would not 
support a cause-effect relationship between PTSD and 
hypertension.  It was opined to be very possible that his 
anxiety and his rousing emotions could affect his 
hypertension in a negative way, but the examiner could not 
say that they caused it.  

The report of a May 2002 VA examination for hypertension 
included a claims file review.  It was noted that the veteran 
had been on Atenolol for many years.  He stated he had chest 
pain when he sweeps the floor.  He had a normal thallium 
stress test.  His diabilities included diabetes and gout.  
There was no history of myocardial infarction, transient 
ischemic attacks, cerebrovascular accident, intermittent 
claudication or peripheral vascular disease.  He also had 
benign prostate hypertrophy.  On physical examination his 
blood pressure was 170/80, pulse was 64.  Chest X-ray showed 
no cardiomegaly.  Electrocardiogram in October 2000 was 
normal.  The blood pressure at that time was 150/74.  His 
last blood pressure in May 2002 was 127/61 and in December 
2001 it was 120/60.  He was diagnosed with hypertension.  His 
hypertension was either essential or from nephrosclerosis.  
It was not secondary to PTSD.

VA treatment records from 2002 through 2004 reflect treatment 
for cardiovascular problems, diabetes and continued to note a 
diagnosis of hypertension.  Among the noteworthy 
cardiovascular findings included an aortic aneurysm diagnosed 
in August 2002.  He also had atypical chest pain noted in 
October 2003, with abnormal stress test findings and 
ultimately underwent a coronary bypass graft (CABG) in 
October 2003.  A February 2004 follow up note diagnosed 
asymptomatic aortic aneurysm, coronary artery disease, status 
post coronary artery bypass graft, chronic renal 
insufficiency, hypertension and diabetes mellitus.   However 
these records again failed to address the etiology of PTSD or 
any possible link between hypertension and PTSD.  The VA 
treatment records from 2004 mostly concerned surgery for 
benign prostatic hypertrophy and bladder stones in January 
2004.  He also had ongoing treatment for PTSD.  None of these 
records addressed the etiology of his hypertension.

The report of an October 2004 VA examination revealed that 
the veteran had been diabetic for over eight years.  He had a 
history of hypertension since his 20's.  He stated that he 
was feeling well without chest pain or dyspnea.  His medical 
history was noted to include diabetes, hypertension, 
abdominal aortic aneurysm, mixed hyperlipidema, renal 
insufficiency, abnormal stress test in October 2003, and 
obstructed vessels with history of CABG times 3 vessels.  The 
examiner opined that the veteran had multiple risk factors 
including his advanced age, diabetes mellitus and a long 
history of hypertension.  There was no clear relationship 
between this veteran's coronary artery disease and his PTSD.  

A November 2005 VA examination included a review of the 
claims file.  The veteran said his blood pressure was 
elevated when he had a physical for a job.  The course since 
onset was stable and he treated it with beta blockers.  He 
had a history of cardiovascular disease related to 
hypertension.  He had a coronary artery bypass graft (CABG) 
two years ago.  His current symptoms of cardiovascular 
disease associated with hypertension was chest pain when 
excited.  He had a history of other disease associated with 
hypertension:  diabetes, PTSD, abdominal aneurysm, benign 
prostate hypertrophy and renal insufficiency.  His blood 
pressure reading was 140/90.  His blood pressure values 
establishing the previous diagnosis of hypertension were 
140/90, 150/90 and 140/96.  His chest X-ray was unremarkable.  
The final diagnosis was hypertension.  Hypertensive heart 
disease was present.  A medical opinion regarding whether 
hypertension was due to or aggravated by PTSD was to be given 
by another cardiologist as per remand instructions.  
Therefore this examiner would defer final opinion to another 
cardiologist.  Nevertheless in this examiner's opinion, the 
veteran's hypertension was less likely related to, less 
likely accelerated by or aggravated or contributed to by his 
PTSD.  The reason was that the exact onset of the veteran's 
hypertension was not documented in the medical records.  The 
blood pressure recorded in his first VA examination in 1947 
was normal.  There was no mention of a history of 
hypertension at that time, although he claimed to have 
hypertension shortly after he left the service.  The earliest 
electronic medical records available in 1995 where it was 
mentioned that he already has hypertension.  He has been on 
Atenolol, 50 milligrams per day since 1995.  Currently he was 
on the same drug, but increased to 75 milligrams per day.  He 
was noted to have claimed PTSD in 1995.  He had never been 
hospitalized for PTSD nor for blood pressure control.  He 
subsequently developed an aneurysm 10 years ago and coronary 
artery disease, with a CABG last year, but these were natural 
progression of his hypertension.  The examiner opined that 
there was no evidence in  the medical literature, textbook of 
medicine or of the heart that PTSD causes, contributes, 
aggravates/accelerates hypertension on a long term basis.  

A subsequent VA examination done later in November 2005 by a 
different examiner to determine the relationship of the 
veteran's hypertension to PTSD revealed that the veteran was 
noted to have been in combat during World War II with combat 
injuries.  On review of the claims file, there were medical 
records and physical examinations dated from 1945 to 1947.  
There were no records after that until 1995.  His documented 
blood pressure of April 1947 was 120/74, May 1947 was 110/80 
and 112/78, September 2005 was 120/74 and November 2005 was 
144/82.  The veteran claimed that he had hypertension since 
his immediate discharge from the service and that he ended up 
being a truck and cab driver because his hypertension 
precluded him from working any decent job.  He walked a 
little, went to the store and played cards without chest 
pain.  He had paroxysmal nocturnal dyspnea (PND), othropnea, 
left extremity edema.  He claimed he "smoked like a 
chimney" in the service and after, and quit 30 years ago.  
On physical examination his blood pressure was 138/74, heart 
rate was 68 and respirations were 14.  His records on 
discharge in 1945 and later in 1947 indicated normal blood 
pressure.  He claimed his blood pressure was high immediately 
after discharge but other than 1947, his blood pressure was 
normal.  It was possible that hypertension could be 
aggravated by his PTSD, but the examiner doubted it to be the 
sole etiology.  The examiner had no clinical documentation to 
even support this.  Hypertension was less likely to be 
related to or aggravated by or contributed to by his PTSD.  
The claims file was thoroughly reviewed.  

The veteran's representative is noted to have disputed the 
opinion from the VA examiner in November 2005 in which the 
examiner stated that medical literature did not support a 
premise that hypertension could be permanently aggravated by 
service.  The representative submitted evidence along with 
the October 2006 brief for the Board's review that consisted 
of online articles, including an online VA Fact Sheet printed 
in October 2006, which contained a broad statement regarding 
the potential health affects from PTSD, including possible 
vulnerability to hypertension.  Also submitted were online 
articles from Web MD, Medicine Net, and Merriam Webster 
Medline Plus, all printed in October 2006, addressing 
hypertension and contained statements suggesting that PTSD or 
stress itself may influence hypertension.  

Based on review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for hypertension to include as secondary to PTSD.  

Although the Board notes the representative's arguments 
including submission of the online articles, including the VA 
Fact Sheet suggesting a possible link between the veteran's 
hypertension and his PTSD.  Although this information 
generally may support the veteran's claim, the Board does not 
assign this type of evidence much weight.  Medical treatise 
evidence, however, can provide important support when 
combined with an opinion of a medical professional.  Mattern 
v. West, 12 Vet. App. 222, 228 (1999).  But that is not the 
case here.  Thus, the Board concludes that this information 
is insufficient to establish the required medical nexus 
opinion.  Significantly, the Board finds the more persuasive 
evidence in this case are the unfavorable opinions from the 
VA examiners, cardiologists, who examined the veteran and 
reviewed his claims file, before rendering an opinion that it 
is less than likely that the veteran's hypertension was 
caused or aggravated by his PTSD.  There is no competent 
medical evidence, based on review of the claims file and 
examination of the veteran, refuting these unfavorable 
opinions shown in the claims file.  Although some of the VA 
examination reports included speculations that the PTSD may 
possibly unfavorably affect the hypertension, such as the May 
2001 VA PTSD examination, and even in the second November 
2005 examination, the examiners essentially admitted that 
this would be pure speculation.  In the first November 2005 
examination the examiner concluded that there was no evidence 
to support a finding that PTSD caused or aggravated the 
hypertension on a long term basis.  In the second November 
2005 examination, the examiner after acknowledging the 
possibility of some negative affect from PTSD on 
hypertension, concluded that this was less than likely to 
have happened.  Thus the evidence is against service 
connection for hypertension as secondary to PTSD.  

There is also no evidence to support a claim for hypertension 
on either a direct or presumptive basis, as the evidence does 
not reflect hypertension having begun in service or within a 
year of discharge.  The VA examinations from 1947 clearly 
showed no evidence of hypertension.  

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for hypertension is 
not warranted, and there is no doubt to be resolved, as the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for hypertension, to include as secondary 
to service-connected PTSD is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


